Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed October 22, 2021.

3.	Claims 1-20 have been cancelled and new claims 21-41 have been added.

4.	The Information Disclosure Statement filed August 5, 2021 has been considered.

5.	Claims 21-41 have been examined and are pending with this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 21-41 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kutaragi et al. (US 2013/0036438).
INDEPENDENT:
As per claim 21, Kutaragi teaches a method, comprising: 
receiving a media item from a source (see Kutaragi, [0014]: “Particularly, data related to a game can be transmitted or received in real time… through the game server system”; and [0038]: “moving image collection/delivery server system according to the present invention accumulates moving images sequentially uploaded in real time via a network in a database”); 
obtaining metadata associated with the media item (see Kutaragi, [0043]: “in the moving image collection/delivery server system according to the present invention, the moving image data is classified into a plurality of channels using an image recognition process including detection of an object in an image, transmission position information, a transmitter, and attribute information including metadata”; and [0133]: “based on metadata acquired separately from a moving image, metadata embedded in a moving image”); 
processing the media item using a feature extraction component to identify at least a first object contained in the media item (see Kutaragi, [0043]: “the moving image data is classified into a plurality of channels using an image recognition process including detection of an object in an image”; [0053]: “real-time automatic detection/recognition of a plurality of specific objects or an unidentified object can be performed in units of individual moving image streams”; and [0132]: “A series of processes described above is performed on all detected specific objects and a general object (S507, S508, and S509), and then image processing ends”); 
assigning the media item to at least a first group based on at least one of 
(i) a similarity of the metadata with other media items in the at least first group, and 
(ii) a similarity of the at least first object with other objects in the at least first group (see Kutaragi, [0037]: “a list of a large number of received moving images is automatically classified”; [0111]: “assigns an appropriate channel to an input moving image thumbnail group using relevance information by the real-time image recognition system 102 and the metadata information collection processing system 412”; and [0192]: “However, when it is determined in S1215 that a specific object is not in an existing category, the process returns to S1207, and a new category is registered”); and 
comparing at least one of 
(i) the metadata, 
(ii) the at least first object  (see Kutaragi, [0196]: “a feature point and a feature quantity in an original image are extracted based on the feature quantity data 103-03 generated by the MDB, and are compared with feature quantity data generated by the MDB”), and 
(iii) the at least first group with information identifying at least one triggered action to initiate the at least one triggered action (see [0049]: “an information group to increase a user's convenience and interest such as a recommendation or an advertisement generated based on the user's attribute and action history extracted by the information collection processing system can be presented to an individual user”; and [0094]: “The specific object recognizing unit 102-03 identifies an object with reference to information registered in the MDB. The network communication control unit 102-04 performs an input/output (I/O) process of an image, information communication control to a terminal, and the like. The data search processing unit 102-05 collects information from a link destination and performs inquiry of collective intelligence, collection, search, or the like. The MDB searching unit 102-06 searches for tag data of a name of an object or the like. The MDB learning unit 102-07 performs addition of new design data, addition of detailed information, registration of time information, registration, updating, and addition of additional information, and the like”), 
wherein the at least one triggered action is at least one of an action to 
(i) automatically notify one or more users of the media item, 
(ii) automatically suggest an action to take with the media item, and 
(iii) automatically generate a targeted advertisement for display to one or more users (see Kutaragi, [0037]: “a user has interest in a coordination operation with an image recognition system including a copyright management system, user-specific marketing information or the like is acquired, an effective advertisement can be presented, and an effective service can be provided”; and [0049]: “an information group to increase a user's convenience and interest such as a recommendation or an advertisement generated based on the user's attribute and action history extracted by the information collection processing system can be presented to an individual user”).

As per claim 28, Kutaragi teaches a routing computer system comprising: 
one or more processors programmed with computer program instructions that, when executed, cause the routing computer system to receive a media item from a source; 
obtain metadata associated with the media item; 
process the media item using a feature extraction component to identify at least a first object contained in the media item; 
assign the media item to at least a first group based on at least one of (i) a similarity of the metadata with other media items in the at least first group, and (ii) a similarity of the at least first object with other objects in the at least first group; and 
compare at least one of (i) the metadata, (ii) the at least first object, and (iii) the at least first group with information identifying at least one triggered action to initiate the at least one triggered action, wherein the at least one triggered action is at least one of an action to (i) automatically notify one or more users of the media item, (ii) automatically suggest an action to take with the media item, and (iii) automatically generate a targeted advertisement for display to one or more users (see claim 21 rejection above).

As per claim 35, Kutaragi teaches a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising: 
receiving a media item from a source; obtaining metadata associated with the media item; 
processing the media item using a feature extraction component to identify at least a first object contained in the media item; 
assigning the media item to at least a first group based on at least one of (i) a similarity of the metadata with other media items in the at least first group, and (ii) a similarity of the at least first object with other objects in the at least first group; and 
comparing at least one of (i) the metadata, (ii) the at least first object, and (iii) the at least first group with information identifying at least one triggered action to initiate the at least one triggered action, wherein the at least one triggered action is at least one of an action to (i) automatically notify one or more users of the media item, (ii) automatically suggest an action to take with the media item, and (iii) automatically generate a targeted advertisement for display to one or more users (see claim 21 rejection above).

DEPENDENT:
As per claims 22, 29, and 36, which respectively depend on claims 21, 28, and 35, Kutaragi further teaches wherein the media item is one of an image and a video (see Kutaragi, Abstract: “The moving image collection/delivery server system accumulates moving images sequentially uploaded in real time via a network in a database, generates moving image thumbnails used to simultaneously display a plurality of moving images on a single display screen in real time…”).
As per claims 23, 30, and 37, which respectively depend on claims 21, 28, and 35, Kutaragi further teaches wherein the metadata includes information identifying at least one of 
(i) a timestamp of the creation of the media item, 
(ii) a geographical location associated with the media item, 
(iii) at least a first user assigned label, and 
(iv) at least a first source-generated label (see Kutaragi, [0192]: “However, when it is determined in S1215 that a specific object is not in an existing category, the process returns to S1207, and a new category is registered”).
As per claims 24, 31, and 38, which respectively depend on claims 21, 28, and 35, Kutaragi further teaches wherein the source is a user device, and wherein receiving the media item comprises automatically obtaining the media item from the user device without the user device receiving a user input specifically identifying the media item (see Kutaragi, [0037]: “the present invention is directed to provide a server system in which a number of users transmit or receive a moving image on a network in real time, a list of a large number of received moving images is automatically classified and then allowed to be selectively viewed by a user, real-time communication based on a moving image group is evoked between a number of users in the process of viewing and searching a specific object in a moving image or an image in which a user has interest in a coordination operation with an image recognition system including a copyright management system, user-specific marketing information or the like is acquired, an effective advertisement can be presented, and an effective service can be provided”; and [0137]: “a plurality of specific objects or unidentified objects can be automatically detected and recognized in real time in units of individual moving image streams”).
As per claims 25, 32, and 39, which respectively depend on claims 21, 28, and 35, Kutaragi further teaches wherein the feature extraction component performs an object recognition process to identify the at least first object contained in the media item (see Kutaragi, [0043]: “in the moving image collection/delivery server system according to the present invention, the moving image data is classified into a plurality of channels using an image recognition process including detection of an object in an image, transmission position information, a transmitter, and attribute information including metadata or an attention degree, and a delivery to a terminal is performed via a network in units of channels or units of new channel groups obtained by further reconfiguring a plurality of channels”; and [0137]: “a plurality of specific objects or unidentified objects can be automatically detected and recognized in real time in units of individual moving image streams”).
As per claims 26, 33, and 40, which respectively depend on claims 25, 32, and 39, Kutaragi further teaches wherein performing object recognition on the media item comprises recognizing faces in media item, and wherein assigning media item to the at least first group is based on (i) a face media item being similar to a face in a media item in the at least first group and (ii) the metadata associated with the media item being similar to the metadata associated with a media item in the at least first group (see Kutaragi, [0135]: “In the moving image 550, two categories, that is, a human face 553 and automobiles 554 to 558 are detected by the process of general object recognition”).
As per claims 27, 34, and 41, which respectively depend on claims 21, 28, and 35, Kutaragi teaches further comprising: automatically transmitting the media item to the one or more users based on the at least one triggered action; and cause the targeted advertisement to be displayed with the media item (see Kutaragi, [0037]: “the present invention is directed to provide a server system in which a number of users transmit or receive a moving image on a network in real time, a list of a large number of received moving images is automatically classified and then allowed to be selectively viewed by a user, real-time communication based on a moving image group is evoked between a number of users in the process of viewing and searching a specific object in a moving image or an image in which a user has interest in a coordination operation with an image recognition system including a copyright management system, user-specific marketing information or the like is acquired, an effective advertisement can be presented, and an effective service can be provided”).

Conclusion
8.	For the reasons above, claims 21-41 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443